IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,114-01


                     EX PARTE HAROLD “BUD” ERIC HAM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 3477-A IN THE 100TH DISTRICT COURT
                                FROM HALL COUNTY


        Per curiam. KELLER , P.J., dissented.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Ham v. State, No. 07-09-00331-CR (Tex. App.—Amarillo 2011, pet. ref’d).

        Applicant contends, among other things, that counsel advised him that he was eligible for

community supervision from the jury. The trial court has determined that counsel’s advice was

deficient, Applicant would have accepted the State’s plea offer but for counsel’s deficient advice,

the State would not have withdrawn its plea offer, and the trial court would have accepted the offer.
                                                                                                  2

The trial court recommended that we grant relief. Relief is granted. See Lafler v. Cooper, 132 S.

Ct. 1376 (2012). The judgment in cause number 3477 in the 100th District Court of Hall County is

set aside, and Applicant is remanded to the custody of the Sheriff of Hall County. The State shall

reoffer its punishment recommendation of forty-five years in prison. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 8, 2014
Do not publish